The appellant was an ignorant negro; was arrested, and brought into court, and within a very short time on the same day tried and convicted. It seems that while the prosecuting officer was preparing the complaint and information, and the judge was entering the case on his docket, the prosecuting officer *Page 49 
asked the appellant what he was going to do, and he said: "I slap her, and I reckon I'm guilty." The judge then asked him what he would do, and he said he would plead guilty. No witnesses were introduced, but the attorney for the prosecution made a statement to the court in which he conveyed the idea that appellant was a bad negro, had been arrested many times, and should have heavy punishment, suggesting a fine of $250 and six months confinement in jail. The judge entered a fine of $300 and ninety days in jail.
Assuming that the waiver of a jury might be implied, a subject upon which courts are not all in agreement (See 9 Am.  E. An. Cases, p. 1184), we are of the opinion that the facts disclosed upon the motion for a new trial were inadequate to establish the fact that there was such waiver. It affirmatively appears that there was no express waiver; appellant was without attorneys; he was taken immediately upon his arrest to the courthouse, and while in the presence and custody of the officers, and before the complaint was filed, an admission of his guilt was taken; and later he entered his plea. It is true that the time allowed by statute within which to prepare for trial, the right to appear by attorney, the right to have illegal evidence excluded, and the right of trial by jury could be waived. Under the facts made known to the court on motion for new trial, we are of the opinion that the waiver of trial by jury was not satisfactorily established, and that in view of the hasty manner in which the appellant's trial was conducted, and particularly in view of the statement made by the prosecuting officer with reference to his character and reputation — which obviously was not an issue in the case and one upon which the State was not authorized to take the initiative, and one, too, which probably had weight with the court in fixing against the appellant a heavy penalty — a new trial should have been accorded, and that we on the former hearing were in error in reaching the contrary conclusion.
The motion for rehearing is granted, the affirmance set aside, the judgment reversed and the cause remanded.
Reversed and remanded.